Citation Nr: 0634279	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  01-03 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine 
with sciatica for the period prior to February 4, 1999, and 
to a rating in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from December 1958 to 
March 1962.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The claim is currently under the 
jurisdiction of the Togus, Maine, RO.

In November 2004, the Board remanded this issue to the RO for 
additional development.  The claim has now been returned to 
the Board for further appellate consideration.  

It is noted that in November 2004, the Board also remanded 
the issue of entitlement to a total disability rating due to 
individual unemployability.  A January 2006 rating decision 
granted this claim.  The veteran has not contested the 
effective date of this award.  As there no longer is any 
controversy with regard to this claim, it is no longer before 
the Board and will not be further addressed.  

It is also noted that in letters dated in March 2004 and 
January 2005, the veteran raised claims of entitlement to 
increased rating for thrombophlebitis and service connection 
for atherosclerosis (or arteriosclerosis).  These claims have 
not yet been adjudicated by the RO and are referred for 
clarification and any further action deemed necessary.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal have been obtained.  

2.  The veteran's lumbar disc disease is manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and 
positive neurological findings appropriate to site of 
diseased disc; without ankylosis of the lumbar spine, 
complete paralysis of the sciatic nerve, or incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.

CONCLUSION OF LAW

The criteria for a 60 percent rating, but no higher, have 
been met since the award of service connection for lumbar 
disc disease with sciatica.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.45, 
4.71a, 4.124a, Diagnostic Codes 5235-5243, 8520 (2005), and 
Diagnostic Code 5293 (2002, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in December 2004, January 
2005, and March 2005, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim on appeal, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that he has that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service treatment 
records and examination reports.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
veteran has not identified any additional evidence that the 
VA could obtain.  There is no additional notice that should 
be provided and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


ANALYSIS

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  multiple contentions; service 
medical records; VA medical records and examination reports; 
and private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities. 38 U.S.C.A. § 
1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2006).

The veteran's entire history is reviewed when making 
disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995). Where the question for 
consideration is the propriety of the initial evaluation 
assigned, as is the situation in the case at hand, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required. Fenderson v. West, 12 Vet. App.119, 126 (1999).

Since the veteran's claim for an increased rating was 
initiated, the rating criteria for back disabilities have 
been revised twice.  The rating criteria for intervertebral 
disc syndrome were revised in August 2002, effective 
September 23, 2002.  See Schedule for Rating Disabilities, 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. Part 4 (2004)).  The rating 
criteria for disabilities of the spine were revised in August 
2003, effective September 26, 2003.  See Schedule for Rating 
Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. Part 4 (2004)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be 
no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 
3-00.

Thus, for the period prior to February 1999, only the old 
version of the rating criteria can be applied.  Pursuant to 
the criteria in effect prior to September 23, 2002, a 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective prior to September 23, 2002.

The Board has reviewed the evidence of records and finds that 
for the period prior to February 1999, the veteran's 
disability meets the criteria for a 60 percent rating under 
DC 5293 (pre-September 23, 2002 criteria).  The veteran has 
consistently reported having persistent symptoms compatible 
with sciatic neuropathy (e.g., radiation of pain into the 
lower extremities).  An MRI report in July 1992 showed 
evidence of degenerative disc disease, disc bulge, as well as 
disc herniation and foraminal stenosis.  VA examination in 
September 1992 noted objective evidence of significant 
paraspinous muscle spasm with positive neurological findings 
of diminished sensation in the L3-4 distribution of the right 
leg, absent left ankle reflex, and diminished right ankle and 
knee reflex.  Though an August 1998 private medical report 
indicates that the veteran had no neurological symptoms, 
statements from the veteran prior to this examination clearly 
indicate otherwise.  (See, e.g., veteran's October 1997 
letter to his attorney and a service representative).  
Further, review of the February 1999 VA examination (which 
the RO indicates shows worsening of the disability), shows 
similar objective neurological findings as the 1992 VA 
examination.  

Given the veteran's multiple statements throughout the years 
regarding his symptoms, the findings shown on MRI and 
examination in 1992, which are essentially similar to those 
shown on examination in 1999, and resolving any doubt in 
favor of the veteran, it is the Board's conclusion that the 
criteria for a 60 percent rating have been met since the 
initial award of service connection.  

The Board does not find that the criteria for a rating higher 
than 60 percent under the old rating criteria have been met 
at any point in time.  The medical evidence of record, which 
includes numerous VA examinations and treatment reports as 
well as private medical records, does not indicate the 
presence of ankylosis.  Further, the evidence (including the 
service medical records) does not document the presence of 
vertebral fracture with cord involvement, and the veteran has 
certainly not shown that he is bedridden or requires long leg 
brace.  Thus, Diagnostic Codes 5285 or 5286 are not for 
application.  

The Board also finds that the veteran's disability does not 
warrant a higher rating under the new rating criteria.  
Pursuant to the revised rating criteria, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining, under 
38 C.F.R. § 4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating applies.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The General Rating Formula for Diseases and Injuries of the 
Spine is used to evaluate spinal stenosis under Diagnostic 
Code 5238 and intervertebral disc syndrome under Diagnostic 
Code 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, limitation 
in forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine is rated at a maximum of 40 percent.  Any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a (2006).  A 50 percent evaluation is warranted where 
there is demonstrated evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  

As mentioned above, the record does not indicate the presence 
of ankylosis.  Further, separate evaluations of the 
neurological and orthopedic manifestations would not yield a 
higher rating.  Here, the highest rating the veteran could 
receive for the orthopedic manifestations would be a 40 
percent rating.  In order to receive a rating higher than 60 
percent by combining the orthopedic and neurologic 
manifestations under 38 C.F.R. § 4.25, there would have to be 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy, or complete paralysis of the sciatic nerve.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When there is complete 
paralysis the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Thorough review of the medical evidence has been conducted 
and the record simply does not document the presence of 
severe incomplete paralysis with marked muscular atrophy or 
complete paralysis of the sciatic nerve.  Accordingly, 
entitlement to a rating higher than 60 percent is denied.  


ORDER

A 60 percent rating for degenerative disc disease of the 
lumbar spine with sciatica is granted, effective from the 
date of the award of service connection, consistent with the 
criteria which govern the payment of monetary awards.

A rating higher than 60 percent for degenerative disc disease 
of the lumbar spine with sciatica is denied.  




____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


